Case 20-41308         Doc 422        Filed 05/08/20 Entered 05/08/20 17:18:13                    Main Document
                                                 Pg 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 In re:                                               )        Chapter 11
 FORESIGHT ENERGY LP, et al.,                         )        Case No. 20-41308-659
                                                      )
                           Debtors.                   )        (Jointly Administered)
                                                      )
                                                      )
                                                      )        Hearing Date: May 14, 2020
                                                      )        Hearing Time: 10:00 a.m. (Central Time)
                                                      )        Hearing Location: Courtroom 7 North

       RESPONSE OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
     REGARDING DEBTORS’ MOTION FOR ENTRY OF AN ORDER (A) APPROVING
       THE ADEQUACY OF THE DISCLOSURE STATEMENT AND SOLICITATION
      PROCEDURES, (B) SCHEDULING A HEARING ON CONFIRMATION OF THE
     PLAN, (C) ESTABLISHING PROCEDURES FOR OBJECTING TO THE PLAN, (D)
      APPROVING THE FORM, MANNER, AND SUFFICIENCY OF NOTICE OF THE
         CONFIRMATION HEARING, AND (E) GRANTING RELATED RELIEF

         The Official Committee of Unsecured Creditors (the “Committee”) of Foresight Energy

 LP, et al. (collectively, the “Debtors’), hereby files this response (the “Response”) with respect to

 the Debtors’ Motion for Entry of an Order (A) Approving the Adequacy of the Disclosure

 Statement and Solicitation Procedures, (B) Scheduling a Hearing on Confirmation of the Plan,

 (C) Establishing Procedures for Objecting to the Plan, (D) Approving the Form, Manner, and

 Sufficiency of Notice of the Confirmation Hearing, and (E) Granting Related Relief [Docket No.

 270] (the “Disclosure Statement Motion”),1 and respectfully states as follows:

                                         Response of the Committee

         1.       The Committee has significant concerns with the Plan as currently proposed, and

 continues to negotiate with the Debtor with respect to several Plan provisions necessary for the

 Plan to receive the Committee’s support and, in the Committee’s view, be confirmable under 11


 1
  Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Disclosure
 Statement Motion.
Case 20-41308       Doc 422     Filed 05/08/20 Entered 05/08/20 17:18:13             Main Document
                                            Pg 2 of 3


 U.S.C.§ 1129. The Committee also continues to negotiate with the Debtors regarding the Plan’s

 proposed economic treatment of allowed claims of general unsecured creditors, which remains

 subject to dispute as of the date of this Response. In addition, the Committee is investigating both

 whether the secured claims asserted by the First Lien Lenders and the Second Lien Noteholders

 (the “Asserted Liens”) are valid and not subject to any challenge or defense, and whether the

 Debtors have valuable claims and causes of action that could be brought against certain affiliates,

 insiders, directors and officers, and other parties related to the Debtors (together, the “Creditor

 Claims”). Therefore, the Committee reserves all rights regarding the Asserted Liens and Creditor

 Claims.

        2.      The Committee has requested that the Debtors include specific language in the

 Disclosure Statement (the “Committee Statement”) which describes the Committee’s investigation

 of the Asserted Liens and the potential Committee Claims. In essence, the Committee Statement

 informs creditors that due to the ongoing discussions with the Debtors and pending Committee

 investigations, the Committee is not yet in a position to determine whether it believes that the Plan

 is in the best interest of unsecured creditors. In addition, the Committee also has requested several

 other necessary changes to the Plan and Disclosure Statement.

        3.      Accordingly, subject to (i) the inclusion of the Committee Statement in the

 amended Disclosure Statement, and (ii) the Committee’s review and approval of any further

 changes that may be made by the Debtors to the Disclosure Statement, the Committee does not

 object to the sufficiency of the Disclosure Statement or to the entry of an order approving the

 Disclosure Statement Motion, and reserves all rights with respect to the confirmation of the Plan.




                                                  2
Case 20-41308    Doc 422   Filed 05/08/20 Entered 05/08/20 17:18:13       Main Document
                                       Pg 3 of 3


 Dated: May 8, 2020                    Respectfully submitted,

                                       THE OFFICIAL COMMITTEE OF UNSECURED
                                       CREDITORS OF FORESIGHT ENERGY LP,
                                       ET AL.

                                       By: /s/ J. Talbot Sant, Jr.
                                       AFFINITY LAW GROUP, LLC
                                       J. Talbot Sant, Jr., 35324MO
                                       1610 Des Peres Road, Suite 100
                                       St. Louis, MO 63131
                                       (314) 872-3333 Telephone
                                       (314) 872-3365 Facsimile
                                       Email: tsant@affinitylawgrp.com

                                       Proposed Counsel to the Official Committee of
                                       Unsecured Creditors of Foresight Energy LP, et al.

                                       and

                                       WHITEFORD TAYLOR & PRESTON, L.L.P.
                                       Michael J. Roeschenthaler (admitted pro hac vice)
                                       200 First Avenue, Third Floor
                                       Pittsburgh, PA 15222-1512
                                       (412) 618-5600 Telephone
                                       Email: mroeschenthaler@wtplaw.com

                                       and

                                       Christopher A. Jones (admitted pro hac vice)
                                       David W. Gaffey (admitted pro hac vice)
                                       3190 Fairview Park Drive, Suite 800
                                       Falls Church, VA 22042-4558
                                       (703) 280-9260 Telephone
                                       Email: cajones@wtplaw.com
                                       Email: dgaffey@wtplaw.com

                                       Proposed Counsel to the Official Committee of
                                       Unsecured Creditors of Foresight Energy LP, et al.




                                          3
